 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9     MAPLE LEAF ADVENTURES                                Case No. C18-1321-RSM
10     CORPORATION,
                                                            ORDER OF DISMISSAL
11                     Petitioner,
12                          v.
13
       JET TERN MARINE CO., LTD,
14
                       Respondent.
15
16          The instant matter comes before the Court sua sponte and on the Court’s prior Order to

17   Show Cause, Dkt. #19. This case has been pending since September 7, 2018. Over a year has
18
     elapsed since the Court directed service by international mail, yet Petitioner has provided no proof
19
     of service or any docket activity since that date. The Court has previously cautioned Plaintiff for
20
     failure to diligently prosecute this case. See id.; see Dkt. #6 at 1-2.
21
22          On February 14, 2020, this Court issued an Order to Show Cause ordering Plaintiff to

23   submit a Response within seven days indicating why this case should not be dismissed. Dkt. #19.
24
     The Court ordered Plaintiff to respond with “a short statement telling the Court (1) why service
25
     in this case is or is not proper; and (2) why this matter should not be dismissed without prejudice
26
27   for failure to prosecute.” Id. at 2. The Court advised that Plaintiff’s failure to file this Response

28   would result in dismissal of this case.



     ORDER OF DISMISSAL - 1
            In an abundance of caution, the Court waited an additional fourteen (14) days after
 1
 2   Plaintiff’s response was due, thereby allowing Plaintiff twenty-one (21) days to respond to the

 3   show cause order. As of the date of this Order, Plaintiff has failed to file any response in this
 4
     matter. Accordingly, the Court hereby finds and ORDERS:
 5
            1)      Plaintiff’s claims are DISMISSED without prejudice.
 6
 7          2)      This matter is CLOSED.

 8
 9          DATED this 9 day of March, 2020.
10
11
12
                                                  A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
